                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE AUGUSTA SHERARD,                     :
    Plaintiff,                              :
                                            :
       v.                                   :      CIVIL ACTION NO. 21-CV-1677
                                            :
PHILADELPHIA LICENSE &                      :
INSPECTION, et al.,                         :
     Defendants.                            :

                                           ORDER

       AND NOW, this 3rd day of June, 2021, upon consideration of Plaintiff Tyrone Augusta

Sherard’s Motion to Proceed In Forma Pauperis (ECF No. 1), and pro se Complaint (ECF No.

2) it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.     The Complaint is DEEMED filed.

       3.     The Complaint is DISMISSED WITHOUT PREJUDICE for lack of subject

matter jurisdiction for the reasons in the Court’s Memorandum.

       4.     The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:



                                            BERLE M. SCHILLER, J.
